On August 27,1991, the Defendant was sentenced to DC-89-087B, twelve (12) years for Sexual Assault; DC-91-110B, four (4) years for Bail Jumping. These terms are to he served consecutively. The defendant is ineligible for parole until he successfully completes sex offender treatment and chemical dependency treatment available at Montana State Prison. Dangerous Designation.
On April 24,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Dan Safransky, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed shall he affirmed, however, the dangerous designation shall be dropped and the defendant shall he designated as non-dangerous for parole and probation eligibility. All other conditions are affirmed including the provision that the defendant shall successfully complete the sex offender program and the chemical dependency treatment at Montana State Prison.
The reason for the decision is the defendant has no history of violence and no prior criminal record when he committed the offense of sexual assault in 1989.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges
The Sentence Review Board wishes to thank Dan Safransky, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.